TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00502-CV



                        Austin Independent School District, Appellant

                                                 v.

                              H. C. Beck Partners, Ltd., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-GV-03-003626, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               H.C. Beck Partners, Ltd. has filed a Motion to Dismiss Appeal based on this Court’s

lack of jurisdiction. Although the trial court granted summary judgment on Austin Independent

School District’s claims against Beck, the cause remains pending in the trial court on other claims.

If a trial court has not entered a final and appealable order, we have jurisdiction to hear an

interlocutory appeal only if authorized by statute. Stary v. DeBord, 967 S.W.2d 352, 352-53

(Tex.1998); Academy of Oriental Med., L.L.C. v. Andra, 173 S.W.3d 184, 185 (Tex. App.—Austin

2005, no pet.); see also Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp. 2006) (listing

permissible interlocutory appeals). Because our jurisdiction over interlocutory appeals is a narrow

exception to the general rule that we may only consider final judgments and orders, we must strictly

construe section 51.014. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 355 (Tex. 2001).
                The school district acknowledges that this Court lacks jurisdiction on the face of the

record, but argues that the premature filing of the notice of appeal is a defect that is subject to cure.

See Tex. R. App. P. 27.2. The school district alternatively requests abatement so that it can seek a

severance of the summary judgment order from the pending claims. As the appeal is currently

postured, this Court lacks jurisdiction to address its merits. Further action in the trial court is

required. We decline to abate in these circumstances because the nature of the future trial

court action is unknown.

                We deny the motion to abate the appeal. We grant the motion to dismiss for

lack of jurisdiction.




                                                G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: December 8, 2006




                                                   2